PER CURIAM.
We have for review Gonzalez v. State, 742 So.2d 528 (Fla. 3d DCA 1999) wherein the Third District Court of Appeal certified the following question as one of great public importance:
Whether chapter 95-184, Laws of Florida, violates the single subject rule requirement contained in article III, section 6 of the Florida Constitution.
We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
Consistent with our decisions in Heggs v. State, 759 So.2d 620 (Fla.2000), and Trapp v. State, 760 So.2d 924 (Fla.2000), we quash the district court’s decision and remand for resentencing in accordance with the sentencing guidelines in effect on March 12, 1996, the date of the offenses.
It is so ordered.
SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.
WELLS, C.J., dissents.